DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 2/10/2022.  Claims 1 and 13-14 are currently amended.  Claims 3, 5-9 and 11-12 are cancelled.  Claims 1-2, 4, 10 and 13-14 are pending review in this action.
The  obviousness-type double patenting rejections and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments pertaining the obviousness-type double patenting rejections are withdrawn in light of the amendments to independent claim 1.
Applicant’s arguments pertaining amended claim 1 have been considered but are not found persuasive.  {Note that although Applicant’s arguments pertain to the Mikuni reference, which is not used in the current rejection, at least some of the arguments apply to the Ding reference used to modify 
Applicant argues that Mikuni is directed to a battery using a liquid electrolyte, and thus, the reference would not have provided guidance or motivation with respect to an all-solid-state battery of Ishida, with a reasonable expectation of success.  This is not found persuasive because, first, Ishida discloses an organic electrolyte solution may also by included in gel polymer electrolyte in order to enhance ion conductivity of the electrolyte [par. 0029].  Second, whether the electrolyte is solid or not, the purpose of the linear structure of Ishida is to enhance ion conductivity. Thus, as long as both Ishida and Ding disclose the linear structure for the purpose of enhancing ion conductivity, and Ding merely teaches an alternative type of a linear structure (particularly a halloysite tube) for the same purpose, an ordinary skilled artisan would have found modifying of Ishida’s linear structure to particularly include Ding’s halloysite nanotube as an obvious alternative.
Applicant argues that the aspect ratio and the diameter in combination with other claimed features distinguishes the claimed invention from that of the prior art.  Applicant submits that when the linear structure comprises the claimed length and aspect ratio, micropores are formed well between the electrode active material particles and the linear structure, and gas produced during charging and discharging can be easily discharged out of the electrode through the formed micropores.  However, as shown below, Ishida alone renders obvious the claimed length of the linear structure.  Ding further discloses an overlapping length and diameter of the halloysite nanotubes for the same purpose as required by Ishida, such that modifying the linear structure of Ishida for the purpose of enhanced ion conduction and electron conduction would be obvious to a skilled artisan in the art.
In response to applicant's argument that the micropores formed may be connected to form microchannels… provided as a gas flow path during charging/discharging which are made possible by providing a linear structure having a specified length and aspect ratio, the fact that applicant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since, the prior art discloses the claimed structural features of the claimed electrode, in particular the length and aspect ratio of the linear structure, an ordinary skilled artisan would readily appreciate that the electrode of modified Ishida includes the microchannels which may serve as a gas flow path despite the fact the prior art does not address the issue of gas generation during charging/discharging.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2002/0006552 A1 – see IDS) in view of Ding (US 2017/0054148 A1).
	Regarding Claim 1, Ishida discloses an electrode (e.g., negative electrode and/or positive electrode) for an all solid-state battery (lithium polymer secondary battery) [pars. 0044-56,0070,0086-94,0105-106], comprising:
an electrode current collector (negative electrode current collector 5 and/or positive electrode current collector 4,9); and
an electrode active material layer (polymer electrolyte compound negative electrode 6,  polymer electrolyte compound positive electrode 3,8) formed on at least one surface of the electrode current collector,
wherein the electrode active material layer comprises
electrode active material particles (e.g., graphite powder for the negative electrode, LiCoO2 
a solid electrolyte (i.e., cured polymer electrolyte) coated on at least part of a surface of the electrode active material particles to connect the electrode active material particles to each other, and
a linear structure (fibrous ceramic particles having nanotubular dimensions, i.e., being 10 microns or less in size) distributed between the electrode active material particles.
	Ishida fails to teach: (i) wherein the linear structure comprises halloysite nanotube; (ii) wherein microporous channels are formed between the electrode active material particles and the linear structures; (iii) wherein the linear structure is 1 μm to 100 μm in length; and (iv) wherein the linear structure has an aspect ratio of 3 or more.  
	Pertaining (i), Ishida teaches the fibrous ceramic particles enhance ion conductivity in the electrode [par. 0106].  Ding, from the same field of endeavor, discloses halloysite nanotubes comprised by electrodes, wherein the halloysite nanotubes are known for increasing electrical conduction speed and high-rate energy storage capacity by increasing the number of channels for ion conduction [Ding – par. 0059,0067-70,0073].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Ding to modify the fibrous ceramic particles of Ishida, wherein the linear structure comprises halloysite nanotube, as an obvious fibrous ceramic particle known in the art, in order to enhance ion and electrical conductivity of the electrode.  
	Pertaining (iii), , Ishida discloses that the ceramic particles may have a particle size of 1, 10 or 20 μm in granular form, and the ceramic particles may be provided in fibrous form to have a wide specific surface area and yield the same effects as in granular form – that is, the electrode capacity is enhanced particularly in high rate discharge conditions [pars. 0040,0105-106].  Since the diameter of a granular particle is its longest dimension in span, an ordinary skilled artisan would readily appreciate that the 
	Alternatively, the teachings of Ishida establish the dimensions, in particular, the length, of the fibrous ceramic particle as a result-effective variable that may be optimized to obtain desired electrode capacity particularly in high rate discharge conditions.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would be motivated to optimize the dimensions of fibrous ceramic particles, and in particular, the length of the fibrous ceramic particles to be between 1 and 100 μm, in order to obtain an electrode having enhanced capacity particularly in high rate conditions, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)]. 
	Pertaining (iv), Ding discloses wherein the linear structure has an average length of about 0.5 to 3.0 μm and an average diameter of 50 nm to 150 nm [Ding – pars. 0069-70], such that the aspect ratio of the linear structure is about 3.33 to 60, the average length and the aspect ratio of the linear structure overlapping the claimed ranges, respectively.  Since both Ishida and Ding recognize that the linear structure enhances at least the ion conductivity in the electrode, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the linear structure of Ishida to have an aspect ratio of 3.33 to 60 in order to provide the electrode with enhanced ion conductivity, without undue experimentation and with a reasonable expectation of success [MPEP 2144.05(II)].
	Pertaining (ii), the disclosure of the instant application teaches that the linear structure may come in various forms including rod, whisker, wire, fiber and tube, and when the linear structure has a length of between 1 μm to 100 μm, micropores are formed well between the electrode active material particles and the linear structure such that gas produced during charging and discharging can be easily discharged out of the electrode through the formed micropores [PgPublication – pars. 0033-34].  Since it is established that modified Ishida renders obvious the length of the ceramic particles/linear structure, 
	Regarding Claim 2, Ishida discloses wherein the electrode active material layer further comprises a conductive material (e.g., acetylene black) that is distributed on the surface of the (positive) electrode active material particles and on a surface of the solid electrolyte [par. 0055].
	 Regarding Claim 4, Ishida discloses wherein the solid electrolyte comprises at least one selected from the group consisting of a polymer solid electrolyte and a polymer gel electrolyte [pars. 0007,0028,0034].
	Regarding Claim 10, Ishida discloses an all solid-state battery, comprising: a positive electrode;
a negative electrode; and a solid electrolyte layer 2,7 interposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode is the electrode according to claim 1 [pars. 0034,0045; Figs. 1-2].
	Regarding Claim 13, modified Ishida discloses wherein the linear structure is 10 μm or 20 μm long [Ishida – pars. 0040,0105-106].
	Regarding Claim 14, modified Ishida to disclose wherein the linear structure has a diameter of 50 nm to 150 nm [Ding – pars. 0069-70] {see rejection of claim 1 above}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724